DETAILED ACTION
Status of Claims
The following is a FIRST, NON-FINAL OFFICE ACTION for Application #17/732,765, filed on 04/29/2022.  This application is a Continuation of Application #16/399,721, filed on 04/30/2019, now Patent No. 11,379,869.  
Claims 1-20 are currently pending and have been examined.



Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 14 of Patent No. 11,379,869.  The differences between the current claims and the claims of the patent at issue differ vary little in scope and subject matter, and the minor differences are considered obvious variants and could easily be rejected using a combination of the claims of the cited patents and what is obvious to one of ordinary skill in the art.  Further, the current claims are simply a broader version of the patented claims as there are no distinct differences between the two sets of claims other than the extra steps and second and third interfaces present in the patented claims.    Therefore, there is no secondary reference even needed for the non-statutory double patenting rejection to be given as the patented claims contain all the features of the current claimed invention.  
Specifically, the two sets of claims constitute double patenting for the reasons as follows:

CURRENT APPLICATION
A computer system, comprising:
a processor; and

a non-transitory computer-readable storage medium having stored thereon instructions that are executable to cause the computer system to perform operations comprising:

detecting that a first user has selected an element corresponding to accessing a checkout page of a website associated with a merchant, wherein the first user is a user of a first service provider, and wherein the first service provider is different from the merchant;

based on detecting, during a first time period, that the first user has selected an element corresponding the checkout page of the merchant, determining if one or more merchant criteria associated with the merchant have been met, wherein the determining if the one or more merchant criteria has been met includes:

PATENT NO. 11,379,869
A computer system, comprising: one or more computer-readable memories storing program instructions; and one or more processors configured to execute the program instructions to cause the computer system to perform operations comprising: 

detecting that a first user has selected an element corresponding to accessing a checkout page of a website associated with a merchant, wherein the first user is a user of a first service provider, and wherein the first service provider is different from the merchant; 

based on detecting, during a first time period, that the first user has selected an element corresponding to accessing the checkout page of the merchant, determining if one or more merchant criteria associated with the merchant have been met, wherein the determining if the one or more merchant criteria has been met includes:

determining that a quantity of other user accounts corresponding to users of the first service provider have accessed the website associated with the merchant, during the first time period, in an amount that exceeds a threshold number; 

determining that a group of one or more of the other user accounts are interconnected with the first user via a plurality of account connections with the first user, wherein an indication of the plurality of account connections is accessible to the first service provider; and

determining that members of the group of other user accounts have each selected one or more page elements on the website associated with the merchant that cause an item to be placed in a respective digital shopping cart for the website or cause display of the item on the website along with an option to purchase the item via the website; and


determining that user accounts associated with users of the first service provider that are accessing the website associated with the merchant, during the first time period, exceed a threshold number;  


determining that the user accounts are interconnected in a social network accessible by the first service provider; and 





determining that the user accounts, except for an account corresponding to the first user, each have an item in a respective digital shopping cart for the website;






based on determining that the one or more merchant criteria associated with the merchant have been met, causing a promotional payment button to be rendered on the checkout page of the website displayed on a device of the first user, wherein the promotional payment button corresponds to the item.


















based on determining that the one or more merchant criteria associated with the merchant have been met, causing a promotional payment button to be rendered on the checkout page of the website displayed on a device of the first user, wherein the promotional payment button corresponds to the item.




















The underlined portions in both the current application and the patented claims are nearly identical, and differ only in the chosen wording that in effect describes the same subject matter.  Further, the current application includes a storage medium storing instructions while the patented application includes a memory storing instructions.  The examiner considers a medium and memory as written to be obvious variants, as it is known to one of ordinary skill in the art that a storage medium and a memory which both store instructions that are execute by a processor are obvious variants.  The bolded portions contain limitations that are obvious variants.  Specifically, the first column, which includes the claims of the current application, only determines a “group” of the other user accounts that is connected with the user account through a social network while the patented claims in the second column determine that all the other user accounts are connected to the user.  Further, in the first column, all the members of the group have either placed an item in the cart or are viewing the item on a purchase page, while in the second column of the patented claims all of the other user accounts have placed the item in the cart.  However, the examiner points out that the differences in limitations are only in that the current claims are broader (the users place the item in the cart or view a display for purchase of the item versus the users only placing it in the cart) or are obvious variants (determining that some members, namely the “group” of other users are connected to the user account versus all of the other users).  Therefore, without any additional references, it is determined that the current claims are obvious variants of the patented claims, as it would be obvious to one of ordinary skill in the art to combine determining that a group of user accounts is connected with the user account with the patented claims because it could be that only some of the members are connected, but there would still be enough members connected to establish a trend of interest in an item and send the promotional button.  Therefore, the claims are rejected under the basis of non-statutory double patenting.


Conclusion
The following prior art references were not relied upon in this office action but are considered pertinent to the applicant’s invention:
McDonough, Pre-Grant Publication No. 2016/0140610 A1- teaches a promotional payment button rendered on a checkout interface of a website to a user when merchant criteria have been met
Bhattacharjee, et al., Pre-Grant Publication No. 2019/0108510 A1- teaches a promotional payment button on a checkout page of an ecommerce site that displays a discount
Sundaram, Pre-Grant Publication No. 2012/0158480 A1- teaches an ecommerce website in which a user is shown a discount button on a checkout page based on merchant criteria
Kumar, et al., Pre-Grant Publication No. 2013/0018713 A1- teaches a merchant criteria for displaying of an offer being that a threshold number of users associated with the merchant website are currently accessing the website
Girish, Patent No. 9,898,735 B2- teaches the first user being a user of the service provider, not the merchant, and teaches the promotional button being displayed in place of a normal payment button that was previously being displayed
Chu, et al., Patent No. 10,262,029 B1- teaches the merchant criteria for displaying an offer being that the users are interconnected on a social network
Walker, et al., Pre-Grant Publication No. 2013/0060637 A1- teaches targeting a user with content based on keywords and location and also sending the content to the user’s friends with which they are connected on a social network
Piccionielli, et al., Pre-Grant Publication No. 2014/0013420 A1- teaches detection of current amount of users accessing a website, and based on the current statistics the advertisers provide advertisements or discounts to the current users
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to LUIS A. BROWN whose telephone number is (571) 270-1394.  The Examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at (571) 270-3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/LUIS A BROWN/Primary Examiner, Art Unit 3682